DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
In claim 1, the phrase “wherein a crosslinking system of the perfluoroelastomer is an oxazole crosslinking system” renders the claim indefinite since it is not understood whether the claimed crosslinking system is a part of the claimed prefluoroelastomer composition or is 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al (US 2012/0100379) taken in combination with KETJENBLACK Highly Electro-Conductive Carbon Black, (hereinafter “Ketjenblack article”).
As discussed in the previous office action, the reference to Luo et al (US 2012/0100379) teaches the production of a fluoroelastomer composition that may comprise a perfluoroelastomer containing a constituent unit derived from a nitrile group-containing monomer. Note paragraphs [0034] and [0071] for the perfluoroelastomer containing a nitrile group. At paragraph [0119] Luo et al teach the use of “carbon black (such as high purity thermal carbon black,” which at paragraph [0118] is disclosed as being in an embracing range as herein. The reference shows the use of an oxazole (also, thiazole, imidazole and triazine) cross-linking agents, as recited herein. The reference does not specify carbon black grades (an does not specifically mention kejen black), thus implying that any known 
Regarding instant claim 2, the reference to Luo et al teaches the inclusion of the carbon black particles at a greatly overlapping range of 1 to 5 phr at paragraph [0118].  In addition, Ketjenblack article expressly discloses that the amounts of ketjen black required are lower than the amounts of conventional carbon black to achieve the same effects and at the amounts of below 5 % or even 3% the effects  great reduction on volume resistivity is already achieved. 
Regarding instant claim 4, the reference shows wherein the composition may be employed in sealing materials at paragraphs [0007], [0009], [0010] and [0011]. 

Improved results shown in illustrative examples of the instant application as compared to example 14 are noted.  However, even if, unexpected, the results are insufficient to overcome the established prima facie case of obviousness as 1. Not being commensurate in scope with the claimed invention since, for example, the lower amounts of ketjen black used in illustrative examples of  the instant application is 0.1 which is an order of magnitude higher than the claimed 0.01 phr, and 2. The result showed be compared to the closest prior art, i.e., the compositions having higher amounts of carbon black, such as 5 phr.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al (US 2012/0077935) taken in combination with Sato et al (US 2002/0034685).
As discussed in the revious office action, Gurevich et al (US 2012/0077935) teaches the production of a fluoroelastomer composition that may comprise a perfluoroelastomer containing a constituent unit derived from a nitrile group-containing monomer. Note paragraphs [0037] 
Regarding instant claim 2, the reference to Gurevich et al teaches the inclusion of the carbon black particles at a greatly embracing range of 1 to 5 phr at paragraph [089].
Regarding instant claim 4, the reference shows wherein the composition may be employed in sealing materials at paragraphs [0003], [0005], [0007], [0009], [0010] and [0019]. 
.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 2011/0086229) taken in combination with Sato et al (US 2002/0034685).
S discussed in the revious office action, the reference to Noguchi et al (US 2011/0086229) teaches the production of a fluoroelastomer composition that may comprise a perfluoroelastomer containing a constituent unit derived from a nitrile group-containing monomer. Note paragraph [0017] for the perfluoroelastomer containing a nitrile group. At paragraph [0099], Noguchi et al teach the use of carbon black, which at paragraph [0098] is disclosed as being in an embracing range as herein. The reference shows the use of an oxazole (also, thiazole, imidazole and triazine) cross-linking agents, as recited herein at paragraph [0065]. The reference does not specify carbon black grades (an does not specifically mention kejen black), thus implying that any known carbon black would be 
Regarding instant claim 2, the reference to Noguchi et al teaches the inclusion of the carbon black particles at an embracing range of 1 to 5 phr at paragraph [0100].
Regarding instant claim 4, the reference shows wherein the composition may be employed in sealing materials at paragraphs [0002], [0004] and [0005]. 
Therefore it would have been obvious to use ketjen black as electroconductive filler in compositions of Noguchi to realize the beneficial effect of using ketjen black consistent with the disclosure of Ketjenblack article.


s 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bish et al (US 2002/0026014) taken in combination with Sato et al (US 2002/0034685).
As discussed in the previous office action, Bish et al (US 2002/0026014) teaches the production of a fluoroelastomer composition that may comprise a perfluoroelastomer containing a constituent unit derived from a nitrile group-containing monomer. Note the Abstract for the perfluoroelastomer containing a nitrile group. At paragraph [0053], Bish et al teach the use of carbon black, which at paragraph [0054] is disclosed as being in a greatly overlapping range of 1 to 5 parts by weight. The reference shows the use of an imidazole cross-linking agent, analogous to oxazole, as herein, at paragraph [0037]. analogous. 
The reference does not specify carbon black grades (an does not specifically mention kejen black), thus implying that any known carbon black would be suitable for the invention. Ketjenblack article discloses that ketjen black is a known electroconductive carbon black that , when “Mixed with plastic, rubber or other materials, KETJENBLACK has garnered high marks for providing the same level of electro-conductivity with a lower loading quantity as conventional carbon black.”   In addition, ketjen black  is 
Regarding instant claim 2, the reference to Bish et al teaches the inclusion of the carbon black particles at an embracing range of 1 to 5 phr at paragraph [0054].
Regarding instant claim 4, the reference shows wherein the composition may be employed in sealing materials at paragraphs [0003] and [0060]. 
Therefore it would have been obvious to use ketjen black as electroconductive filler in compositions of Bish to realize the beneficial effect of using ketjen black consistent with the disclosure of Ketjenblack article.

Response- to Arguments
Applicant's arguments filed 1-5-2021 have been fully considered but they are not persuasive. With respect to the rejection of claim over the Luo is combination with Sato, the applicants argue that applicants argue that ‘Luo and Sato completely differ in the technical field of the invention. Furthermore, Luo does not disclose any use of a filler as a conductive material. Accordingly, there is no motivation to combine Luo with Sato 
As discussed above, Sato is removed from the rejections of all claims, thus making the arguments moot.
This argument has been addressed above in the body of the rejection and the secondary reference, i.e., Sato which reference is being, allegedly , from a different technical field from the primary reference is removed from the rejection. 
Substantially identical arguments have been presented with respect to the rejections of claims based on Gurevich, Noguchi, or Bisheach in combination with Sato.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ